Citation Nr: 0722988	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1999 to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the veteran requested a Board hearing at the 
local VA office.  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 
2002).

A letter informing the veteran of the scheduled hearing was 
returned.  Subsequent mail, however, was not.

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  Accordingly, this case is 
remanded for the following development:

The RO should make the necessary arrangements 
to schedule the veteran for a hearing at the 
RO.  The RO is also requested to inform the 
veteran of her hearing options of having a 
hearing before a member of the Board via 
video-conferencing or a Travel Board. 



Thereafter, the case should be reviewed by the RO.  If the 
benefits sought on appeal are not granted, the case should 
then be returned to the Board, if in order, for further 
appellate consideration.  The purpose of this remand is to 
ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



